Title: From George Washington to Clement Biddle, 29 May 1779
From: Washington, George
To: Biddle, Clement



Sir
Head Quarters Middle Brook May the 29th 1779

I have received a Copy of Your Letter of the 27th Instant to Major General Greene, Quarter Master General upon the subject of forage. Your representation upon this head is very distressing and I scarcely know how to direct you upon the occasion. It is my wish that every possible respect should be paid in all cases to the Laws of this and every other State—and a sacred regard to the property of each Individual Member as far as it can be done; but if Necessity will not admit of their strict observance, it must justify a deviation—and such infringements as she compells. However, to prevent as much as possible any just ground of complaint and the charge of a wanton exercise of power—You should use every practicable exertion to obtain forage in the Ordinary way and where this cannot be effected, wherever circumstances will permit, You should make written requisitions to the Magistrates for pasturage and Meadows and obtain them by their Allotment. If they will not permit—or the Magistrates refuse to designate them or to make a competent provision, the exigency of the public service must decide the conduct you are to pursue. I have mentioned these precautions—because (though all regulations must yeild to Necessity) the principle should be introduced with caution—and be practised upon with still more delicacy.
What I have said above will apply to every situation of the ⟨Army—whether it is in a collected⟩ body—or in detachment; in camp or on a March. I am sir Yr Most Obedt sert
Go: Washington
 